Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 3, 2019

                                      No. 04-19-00270-CR

                                       Manuel HUIZAR,
                                          Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR9458
                           Honorable Laura Parker, Judge Presiding


                                         ORDER
         The trial court clerk has forwarded the appellant’s notice of appeal and the trial court’s
certification of appellant’s right to appeal. See TEX. R. APP. P. 25.2(e). The certification does
not show that the defendant has the right of appeal. We therefore ORDER the trial court clerk to
file, by May 13, 2019, a clerk’s record containing the following documents:

1.     All pre-trial motions and the orders on those motions, if any;
2.     all documents relating to the defendant’s plea bargain, including the court’s
       admonishments, the defendant’s waiver and consent to stipulation of testimony, and any
       other stipulations;
3.     the judgment;
4.     all post-judgment motions and the orders on those motions, if any;
5.     the notice(s) of appeal;
6.     the trial court’s certification of defendant’s right of appeal;
7.     the criminal docket sheet; and
8.     the bill of costs.

After the clerk’s record has been filed, this court will review the certification to determine
whether it is defective. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding
court of appeals must review clerk’s record to determine whether the certification is defective).

       We further ORDER that appellant is hereby notified that if the clerk’s record or a
supplemental clerk’s record filed with this court does not contain a certification or amended
certification showing appellant has the right of appeal, and if the trial court’s certification is not
defective, this appeal will be dismissed within 30 days of this order unless appellant shows cause
why this appeal should not be dismissed. See id. R. 25.2(d), (f) (requiring “dismiss[al] if a
certification that shows the defendant has the right of appeal has not been made part of the
record” and providing an amended certification may be filed in the appellate court under Rule
37.1 or any time before the appellant’s brief is filed).

        We further ORDER that all other appellate deadlines are suspended pending further order
of this court. We also ORDER the clerk of this court to send a copy of this order to the attorneys
of record, the trial court clerk, and the court reporter(s) responsible for preparing the reporter’s
record in this appeal.”



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of May, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court